IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


SETH STEINMAN,                           : No. 56 EM 2015
                                         :
                   Petitioner            :
                                         :
                                         :
            v.                           :
                                         :
                                         :
COURT OF COMMON PLEAS OF                 :
PHILADELPHIA COUNTY,                     :
                                         :
                   Respondent            :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of July, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.